         Case: 1:17-cv-01335-SO Doc #: 39 Filed: 09/14/20 1 of 2. PageID #: 846




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO

 JOHN DOE,                                          )
                                                    )
                 Plaintiff,                         ) CASE NO. 1:17-cv-01335
                                                    )
    v.                                              ) Judge Solomon Oliver, Jr.
                                                    )
 OBERLIN COLLEGE,                                   )
                                                    )
                 Defendant.
                                                    )

         MOTION FOR EXTENSION OF TIME TO MOVE OR PLEAD IN RESPONSE TO
                       PLAINTIFF’S AMENDED COMPLAINT

         Defendant, Oberlin College (“Oberlin”), respectfully moves this Court for a thirty (30)

day extension of time, up to and including October 19, 2020, to move or plead in response to

Plaintiff John Doe’s Amended Complaint. The requested extension is necessary to enable

counsel for Oberlin to prepare a full and complete response to the Amended Complaint, which is

fifty-six (56) pages long and contains 223 paragraphs. Oberlin is required to move or plead in

response to the Amended Complaint because the Court of Appeals for the Sixth Circuit recently

reversed this Court’s Order dismissing the Amended Complaint, and the Mandate issued on

September 4, 2020.



Dated: September 14, 2020                             Respectfully submitted,

                                                      /s/ David H. Wallace
                                                      David H. Wallace (0037210)
                                                      dwallace@taftlaw.com
                                                      Taft Stettinius & Hollister LLP
                                                      200 Public Square, Suite 3500
                                                      Cleveland, Ohio 44114-2302
                                                      Phone: (216) 241-2838
                                                      Fax: (216) 241-3707

                                                      Attorney for Defendant, Oberlin College
       Case: 1:17-cv-01335-SO Doc #: 39 Filed: 09/14/20 2 of 2. PageID #: 847




                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 14, 2020, the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system


                                                       /s/ David H. Wallace
                                                       David H. Wallace (0037210)

                                                       Attorney for Defendant, Oberlin College,


27866269.1




                                                   2
